STATE OF DELAWARE CERTIFICATE OF AMENDMENT TO CERTIFICATE OF TRUST Pursuant to Title 12, Section 3810(b) of the Delaware Statutory Trust Act, the undersigned Trust executed the following Certificate of Amendment: 1. Name of Statutory Trust: Monteagle Funds 2. The Certificate of Amendment to the Certificate of Trust is hereby amended as follows: See Exhibit A attached hereto. [set forth amendment(s)] 3. (Please complete with either upon filing or it may be a future effective date that is within 90 days of the file date) This Certificate of Amendments shall be effectiveupon filing. IN WITNESS WHEREOF, the undersigned have executed this Certificate on the 13th day of September, 2013 A.D. By: /s/Brian J. Green Trustee Name: Brian J. Green, Chairman of the Board of Trustees Type or Print STATE OF DELAWARE CERTIFICATE OF AMENDMENT TO CERTIFICATE OF TRUST Exhibit A The Certificate of Amendment to the Certificate of Trust is hereby amended as follows: The last paragraph of Section 2.06 of the Trust Instrument is hereby deleted in its entirety and replaced with the following: SECTION 2.06 ESTABLISHMENT OF SERIES OF CLASS. Each Series and Class thereof of the Trust and their attributes will be set forth in the then current registration statement for the Trust filed with the Securities and Exchange Commission.
